UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 Commission file number: 000-51765 Bay National Corporation (Exact name of registrant as specified in its charter) Maryland 52-2176710 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2328 West Joppa Road, Lutherville, MD 21093 (Address of principal executive offices) (410) 494-2580 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 (§232.405 of this chapter) of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: At November 16, 2009, the issuer had 2,154,301 shares of Common Stock outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements BAY NATIONAL CORPORATION CONSOLIDATED BALANCE SHEETS As of September 30, 2009 and December 31, 2008 September 30, 2009 December 31, 2008 ASSETS (Unaudited) Cash and due from banks $ 59,931,031 $ 7,263,034 Federal funds sold and other overnight investments 943,374 2,023,478 Investment securities available for sale (AFS) - at fair value 20,914,032 - Federal Reserve and Federal Home Loan Bank Stock 1,151,150 1,239,600 Loans held for sale 2,318,791 1,187,954 Loans, net of unearned fees 201,068,836 247,162,767 Total Loans 203,387,627 248,350,721 Less: Allowance for credit losses (6,202,759 ) (5,675,035 ) Loans, net 197,184,868 242,675,686 Other real estate owned, net 4,127,070 3,873,405 Premises and equipment, net 864,165 1,151,246 Investment in bank owned life insurance 5,438,830 5,268,529 Current and deferred income taxes 5,395,443 5,745,739 Accrued interest receivable and other assets 1,578,408 1,347,271 Total Assets $ 297,528,371 $ 270,587,988 LIABILITIES Non-interest-bearing deposits $ 52,925,290 $ 49,945,354 Interest-bearing deposits 224,605,407 194,682,678 Total deposits 277,530,697 244,628,032 Short-term borrowings - 1,864,010 Subordinated debt 8,000,000 8,000,000 Accrued expenses and other liabilities 1,200,801 1,073,945 Total Liabilities 286,731,498 255,565,987 STOCKHOLDERS' EQUITY Common stock - $.01 par value, authorized: 9,000,000 shares authorized, 2,154,301 and 2,153,101 issued and outstanding as of September 30, 2009 and December 31, 2008, respectively: 21,543 21,531 Additional paid in capital 17,950,285 17,954,770 Accumulated deficit (7,329,570 ) (2,954,300 ) Accumulated other comprehensive gain 154,615 - Total Stockholders' Equity 10,796,873 15,022,001 Total Liabilities and Stockholders' Equity $ 297,528,371 $ 270,587,988 See accompanying notes to consolidated financial statements. 2 BAY NATIONAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS For the three and nine month periods ended September 30, 2009 and 2008 (Unaudited) ThreeMonths Ended September 30 Nine Months Ended September 30 2009 2008 2009 2008 INTEREST INCOME: Interest and fees on loans $ 2,854,766 $ 3,556,294 $ 9,025,431 $ 11,650,759 Interest on federal funds sold and other overnight investments 31,392 25,179 65,812 110,291 Taxable interest and dividends on investment securities 160,681 4,649 200,092 43,612 Total interest income 3,046,839 3,586,122 9,291,335 11,804,662 INTEREST EXPENSE: Interest on deposits 1,455,512 1,358,319 4,455,485 4,385,777 Interest on short-term borrowings - 68,539 2,191 220,633 Interest on subordinated debt 158,204 151,523 461,354 451,645 Total interest expense 1,613,716 1,578,381 4,919,030 5,058,055 Net interest income 1,433,123 2,007,741 4,372,305 6,746,607 Provision for credit losses 1,800,164 2,491,623 5,694,230 5,517,252 Net interest income after provision for credit losses (367,040 ) (483,882 ) (1,321,925 ) 1,229,355 NON-INTEREST INCOME: Service charges on deposit accounts 72,687 58,711 243,859 184,090 Gain on sale of mortgage loans 105,733 73,387 430,291 214,024 Increase in cash surrender value of bank owned lifeinsurance 56,755 58,473 170,301 171,795 (Loss) Gain on sale of OREO Properties (11,398 ) (1,235 ) (180,490 ) 1,111 Gain (Loss) on disposal of furniture & equipment 1,032 250 (19,845 ) 250 Other income 13,148 12,397 36,114 43,301 Total non-interest income 237,957 201,983 680,230 614,571 NON-INTEREST EXPENSES: Salaries and employee benefits 875,264 1,545,944 2,682,238 4,730,271 Occupancy expenses 140,532 193,306 494,421 567,724 Furniture and equipment expenses 96,718 105,349 332,372 304,800 Legal and professional fees 119,453 194,543 518,425 651,614 Data and item processing 203,073 183,352 603,444 595,880 Outsourcing Costs 193,443 29,438 580,144 147,365 Advertising and marketing related expenses 26,831 110,067 124,895 411,157 Provision for losses on other real estate owned 61,900 56,173 101,900 117,323 FDIC 370,891 46,229 668,781 135,604 Other expenses 186,865 125,359 521,955 605,571 Total non-interest expenses 2,274,970 2,589,760 6,628,576 8,267,309 Loss before income tax benefit (2,404,054 ) (2,871,659 ) (7,270,270 ) (6,423,383 ) Income tax benefit (957,490 ) (1,092,899 ) (2,895,000 ) (2,382,191 ) NET LOSS $ (1,446,564 ) (1,778,760 ) $ (4,375,270 ) $ (4,041,192 ) Per Share Data: Net Loss (basic) $ (0.67 ) (0.83 ) $ (2.03 ) $ (1.88 ) Net Loss (diluted) $ (0.67 ) (0.83 ) $ (2.03 ) $ (1.88 ) Weighted Average shares outstanding (basic) 2,154,301 2,151,825 2,153,778 2,144,519 Effect of Dilution – Stock options and Restricted shares - Weighted Average shares outstanding (diluted) 2,154,301 2,151,825 2,153,778 2,144,519 See accompanying notes to consolidated financial statements. 3 BAY NATIONAL CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY For the nine months ended September 30, 2009 and 2008 (Unaudited) Common Stock Additional Paid in Capital Accumulated Deficit Accumulated Other Comprehensive Gain Total Stockholders’ Equity Balances at January 1, 2009 $ 21,531 $ 17,954,770 $ (2,954,300 ) $ 0 $ 15,022,001 Net Stock-based compensation recovery (4,473 ) (4,473 ) Unrealized loss on securities available for sale (net of taxes) 154,615 154,615 Issuance of shares for vested restricted stock units 12 (12 ) - Net Loss (4,375,270 ) (4,375,270 ) Balances at September 30, 2009 $ 21,543 $ 17,950,285 $ (7,329,570 ) $ 154,615 $ 10,796,873 Common Stock Additional Paid in Capital Retained Earnings/(Deficit) Accumulated Other Comprehensive Gain Total Stockholders’ Equity Balances at January 1, 2008 $ 21,376 $ 17,788,833 $ 2,110,343 $ - $ 19,920,552 Stock-based compensation expense - 62,800 - - 62,800 Issuance of Common Stock 155 90,420 - - 90,575 Net Loss - - (4,041,192 ) - (4,041,192 ) Balances at September 30, 2008 $ 21,531 $ 17,942,053 $ (1,930,849 ) $ - $ 16,032,735 See accompanying notes to consolidated financial statements. 4 BAY NATIONAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended September 30, 2009 and 2008 (Unaudited) 2009 2008 Cash Flows From Operating Activities: Net Loss $ (4,375,270 ) $ (4,041,192 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation 249,062 244,911 Loss (gain) on disposal of furniture & equipment 19,845 (250 ) Accretion of investment discounts (192 ) (471 ) Amortization of investment premiums 32,324 - Provision for credit losses 5,694,230 5,517,252 Provision for losses on other real estate owned 101,900 117,323 Loss (gain) on sale of real estate acquired through foreclosure 180,490 (1,111 ) Stock-based (recovery) compensation, net (4,473 ) 62,800 Increase in cash surrender ofbank owned life insurance (170,301 ) (171,795 ) Deferred income taxes (2,926,443 ) (1,890,000 ) Decrease in income taxes receivable 3,276,739 - Gain on sale of loans held for sale (430,291 ) (214,024 ) Origination of loans held for sale (52,316,969 ) (70,412,407 ) Proceeds from sale of loans 51,616,422 79,803,097 Net increase in accrued interest receivable and other assets (231,137 ) (322,772 ) Net increase (decrease) in accrued expenses and other liabilities 23,825 (233,389 ) Net cash provided by operating activities 739,761 8,457,972 Cash Flows From Investing Activities: Redemption of investment securities available for sale 789,941 400,000 Purchases of investment securities available for sale (21,478,412 ) - Redemption (purchase) of Federal Reserve Bank Stock 40,750 (96,900 ) Redemption of Federal Home Loan Bank of Atlanta Stock 47,700 572,300 Net decrease (increase) in loans 39,114,028 (21,957,327 ) Proceeds from sale and recoveries of real estate acquired through foreclosure 1,503,264 1,141,721 Expenditures for other real estate owned (225,921 ) (34,087 ) Proceeds (expenditures) for premises and equipment 18,173 (298,889 ) Net cash provided by (used in) investing activities 19,809,523 (20,273,182 ) Cash Flows From Financing Activities: Net increase in deposits 32,902,664 31,362,489 Net decrease in short-term borrowings (1,864,056 ) (9,654,164 ) Net proceeds from issuance of common stock - 90,575 Net cash provided byfinancing activities 31,038,608 21,798,900 Net increase in cash and cash equivalents 51,587,893 9,983,690 Cash and cash equivalents at beginning of year 9,286,512 7,173,671 Cash and cash equivalents at September 30, $ 60,874,405 $ 17,157,361 5 Supplemental information: Interest paid $ 4,526,972 $ 5,072,088 Income taxes paid $ - $ 353,894 Accrued director fees paid in common stock $ - $ 67,835 Amount transferred from loans to other real estate owned $ 1,813,398 $ 5,262,512 Amount transferred from loans held for sale to loans $ - $ 972,144 See accompanying notes to consolidated financial statements. 6 BAY NATIONAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Three and Nine Months Ended September 30, 2009 and 2008 (Unaudited) 1.GENERAL Organization Bay National Corporation (the “Company”) was incorporated on June 3, 1999 under the laws of the State of Maryland to operate as a bank holding company of a national bank with the name Bay National Bank (the “Bank”). On May 12, 2000, the Company purchased all the shares of common stock issued by the Bank. The Bank commenced operations on May 12, 2000 after successfully meeting the conditions of the Office of the Comptroller of the Currency (the “OCC”) to receive its charter authorizing it to commence operations as a national bank, obtaining the approval of the Federal Deposit Insurance Corporation to insure its deposit accounts, and meeting certain other regulatory requirements. Basis of Presentation The accompanying consolidated financial statements include the activity of Bay National Corporation and its wholly owned subsidiary, Bay National Bank. All significant intercompany transactions and balances have been eliminated in consolidation. The foregoing consolidated financial statements are unaudited; however, in the opinion of management, all adjustments (comprising only normal recurring accruals) necessary for a fair presentation of the results of the interim periods have been included. The balances as of December 31, 2008 have been derived from audited financial statements. These consolidated financial statements should be read in conjunction with the financial statements and accompanying notes included in Bay National Corporation’s 2008 Annual Report on Form 10-K. There have been no significant changes to the Company’s accounting policies as disclosed in the 2008 Annual Report. The results shown in this interim report are not necessarily indicative of results to be expected for the full year 2009 or any other interim period. The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America and to general practices in the banking industry. The Company has evaluated subsequent events for potential recognition and /or disclosure through November 16, 2009, the date the consolidated financial statements included in this Quarterly Report on Form 10-Q were issued. Reclassifications Certain reclassifications have been made to amounts previously reported to conform to the current presentation. These reclassifications had no effect on previously reported results of operations or retained earnings. 7 Recent Accounting Pronouncements and Developments In June 2009, the Financial Accounting Standards Board’s (FASB) issued guidance on “The FASB Accounting Standards Codification and Hierarchy of Generally Accepted Accounting Principles” and established the FASB Accounting Standards Codification as the source of authoritative accounting principles in the preparation of financial statements in conformity with generally accepted accounting principles (“GAAP”).This guidance also explicitly recognized rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under federal securities laws as authoritative GAAP for SEC registrants.This guidance is effective for financial statements issued for periods ending after September 15, 2009.The adoption of this guidance did not have an impact on our consolidated financial statements. In May 2009, the FASB issued guidance on “Subsequent Events.” This guidance established general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or available to be issued. This guidance defines (i) the period after the balance sheet date during which a reporting entity’s management should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, (ii) the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and (iii) the disclosures an entity should make about events or transactions that occurred after the balance sheet date.This guidance is effective for the Company’s financial statements for periods ending after June 15, 2009 and did not have a significant impact on the Company’s financial statements. In April 2009, the FASB issued guidance on “Interim Disclosures about Fair Value of Financial Instruments.”This guidance requires an entity to provide disclosures about the fair value of financial instruments in interim financial information and annual financial statements and is effective for periods ending after June 15, 2009.The new interim disclosures are included in Note 4 – Fair Value Measurements. In April 2009, FASB issued guidance on the “Recognition and Presentation of Other-Than-Temporary Impairments.”This guidance (i) changes existing guidance for determining whether an impairment to debt securities is other than temporary and (ii) replaces the existing requirement that the entity’s management assert it has both the intent and ability to hold an impaired security until recovery with a requirement that management assert: (a) it does not have the intent to sell the security; and (b) it is more likely than not it will not have to sell the security before recovery of its cost basis.Under the Recognition and Presentation of Other –Than-Temporary Impairments guidance, declines in the fair value of held-to-maturity and available-for-sale securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses to the extent the impairment is related to credit losses.The amount of the impairment related to other factors is recognized in other comprehensive income.The Company adopted the provision of the Recognition and Presentation of Other –Than-Temporary Impairments during the second quarter of 2009 and adoption did not significantly impact the Company’s financial statements. In April 2009, the FASB issued guidance on “Determining Fair Value When the Volume and Level of Activity for Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly.”This guidance affirms that the objective of fair value when the market for an asset is not active is the price that would be received to sell the asset in an orderly transaction, and clarifies and includes additional factors for determining whether there has been a significant decrease in market activity for an asset when the market for that asset is not active.This guidance requires an entity to base its conclusion about whether a transaction was not orderly on the weight of the evidence.This guidance is effective for periods after June 15, 2009 and did not significantly impact the Company’s financial statements. 8 In December 2008, the FASB issued guidance on the “Disclosures by Public Entities (Enterprises) about Transfers of Financial Assets and Interests in Variable Interest Entities.”This guidance increases disclosure requirements for public companies and are effective for reporting periods (interim and annual) that end after December 15, 2008.The purpose of this guidance is to promptly improve disclosures by public entities and enterprises until the pending amendments to FASB guidance on “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities and Consolidation of Variable Interest Entities” is finalized by the Board.This guidance amends “Statement Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities” to require public entities to provide additional disclosures about transferors’ continuing involvement with transferred financial assets.This guidance also amends the “Consolidation of Variable Interest Entities” guidance to require public enterprises, including sponsors that have a variable interest in a variable interest entity, to provide additional disclosures about their involvement with variable interest entities.This guidance is related to disclosures only and does not have an impact on our consolidated financial statements. In August 2008, the FASB issued guidance on “Determining Whether Instruments Granted in Share-Based Payment Transactions are Participating Securities.”This new guidance accounts for unvested share-based payment awards that contain non-forfeitable rights to dividends or dividend equivalents (whether paid or unpaid) that are participating securities and shall be included in the computation of earnings per share pursuant to the two-class method.This guidance is effective for financial statements issued for fiscal years beginning after December 15, 2008.The Company has not granted any share-based payment awards with non-forfeitable rights to dividends or dividend equivalents and therefore, the adoption of this new standard does not have a material impact on its consolidated financial statements. Accounting pronouncements issued but not yet effective. In June 2009, the FASB issued guidance on “Accounting for Transfers of Financial Assets” that requires enhanced disclosures about transfer of financial assets and a company’s continuing involvement in transferred assets.This guidance is effective for financial statements issued for fiscal years beginning after November 15, 2009.We do not expect the adoption of this guidance to have any impact on the Company’s disclosure, since we do not engage in transfer of financial assets. In June 2009, the FASB issued guidance which 1) replaces the quantitative-based risks and rewards calculations for determining whether an enterprise is the primary beneficiary in a variable interest entity with an approach that is primarily qualitative, 2) requires ongoing assessments of whether an enterprise is the primary beneficiary of a variable interest entity, and 3) requires additional disclosure about an enterprise’s involvement in variable interest entities. This guidance is effective for financial statements issued for fiscal years beginning after November 15, 2009.We do not expect the adoption of this guidance to have a material impact, if any, on the Company’s consolidated financial condition or results of operation. 2.INVESTMENT SECURITIES AVAILABLE FOR SALE As of December 31, 2008, there were no investment securities available for sale.Amortized cost and estimated fair value of securities available for sale as of September 30, 2009 are summarized as follows: 9 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value US Government Agency Securities $ 3,999,725 $ 29,205 $ - $ 4,028,930 Mortgage-backed Securities 16,656,614 243,819 15,332 16,885,102 Total Investment Securities $ 20,656,339 $ 273,024 $ 15,332 $ 20,914,032 Gross unrealized losses and fair value by length of time that the individual available securities have been in a continuous unrealized loss position are as follows: Less than 12 months 12 Months or Greater Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Mortgage-backed Securities $ 1,386,452 $ 15,332 $ - $ - $ 1,386,452 $ 15,332 Total Investment Securities $ 1,386,452 $ 15,332 $ - $ - $ 1,386,452 $ 15,332 Gross unrealized losses that exist are the result of changes in market interest rates since original purchases.Because the Company does not intend to sell the investments nor is it more likely than not that the Company will be required to sell the investments before recovery of their amortized cost basis, the Company does not consider these investments to be other–than-temporarily impaired at September 30, 2009. Contractual maturities of debt securities at September 30, 2009 are shown below.Actual maturities may differ from contractual maturities because borrowers have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Cost Estimated Fair Value Available for Sale: Due in one year or less $ - $ - Due after one year through five years 3,999,725 4,028,930 Due after five years through ten years - - Due after ten years - - Mortgage-backed securities 16,656,614 16,885,102 Total Investment Securities $ 20,656,339 $ 20,914,032 3.FAIR VALUE MEASUREMENTS Effective January 1, 2008, the Company adopted the FASB’s guidance on the accounting for fair value measurements which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. In accordance with the FASB’s literature, the Company must apply this guidance whenever other standards require (or permit) assets or liabilities to be measured at fair value but it does not expand the use of fair value in any new circumstances. In this standard, the FASB clarifies the principle that fair value should be based on the assumptions that market participants would use when pricing the asset or liability. In support of this principle, the FASB’s guidance establishes a fair value hierarchy that prioritizes the information used to develop those assumptions. The fair value hierarchy is as follows: 10 Level 1 inputs – Unadjusted quoted prices in active markets for identical assets or liabilities that the entity has the ability to access at the measurement date. Level 2 inputs - Inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These might include quoted prices for similar assets and liabilities in active markets, and inputs other than quoted prices that are observable for the asset or liability, such as interest rates and yield curves that are observable at commonly quoted intervals. Level 3 inputs - Unobservable inputs for determining the fair values of assets or liabilities that reflect an entity’s own assumptions about the assumptions that market participants would use in pricing the assets or liabilities. Investment Securities Available for Sale Investment Securities available for sale are recorded at fair value on a recurring basis.Fair value measurement is based upon quoted prices, if applicable.If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumption. Level 1 securities include those traded on an active exchange such as the New York Stock Exchange, Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds.Level 2 securities include mortgage-backed securities issued by government sponsored entities, municipal bonds and corporate debt securities.Securities classified as Level 3 include asset-backed securities in less liquid markets. Loans The Company does not record loans at fair value on a recurring basis, however, from time to time, a loan is considered impaired and, if appropriate, a specific allowance for credit loss is established.Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan are considered impaired.Once a loan is identified as individually impaired, management measures impairment in accordance with FASB’s guidance for accounting by creditors for the impairment of a loan. The fair value of impaired loans is estimated using one of several methods, including the collateral value, market value of similar debt, enterprise value, liquidation value and discounted cash flows.Those impaired loans not requiring a specific allowance represent loans for which the fair value of expected repayments or collateral exceed the recorded investment in such loans.At September 30, 2009, substantially all of the impaired loans were evaluated based upon the fair value of the collateral.In accordance with FASB’s guidance, impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy.When the fair value of the collateral is based on an observable market price or a current appraised value, the Company measures and records the loan as nonrecurring Level 2.When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company measures and records the loan as nonrecurring Level 3. 11 Assets and Liabilities Recorded at Fair Value on a Recurring Basis The table below presents the recorded amount of assets and liabilities measured at fair value on a recurring basis as of September 30, 2009. (in thousands) Carrying Value (Fair Value) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Investment securities available for sale $ 20,914 $ - $ 20,914 $ - Total assets measured on a recurring basis at fair value $ 20,914 $ - $ 20,914 $ - The value of other real estate owned (“OREO”) property is determined at the time of foreclosure and generally is based upon the lower of cost or net realizable value (as determined by third party real estate appraisals) less the estimated cost of disposal.Also at the time of foreclosure, the excess (if any) of the carrying value of the underlying loan receivable over the net realizable value is charged-off before transferring the remaining balance from loan receivable into OREO. On a nonrecurring basis, the Company may be required to measure certain assets at fair value in accordance with generally accepted accounting principles.These adjustments usually result from application of lower-of-cost-or-market accounting or write-downs of specific assets. The following table includes the assets measured at fair value on a nonrecurring basis as of September 30, 2009: (in thousands) Carrying Value (Fair Value) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable inputs (Level 3) Impaired Loans $ 31,675 $ - $ 31,675 $ - Real estate acquired through foreclosure 4,127 - 4,127 - Total assets measured on a non-recurring basis at fair value $ 35,802 $ - $ 35,802 $ - The Company discloses fair value information about financial instruments, for which it is practicable to estimate the value, whether or not such financial instruments are recognized on the balance sheet.Financial instruments have been defined broadly to encompass 98.5% of the Company's assets and 100% of its liabilities. Fair value is the amount at which a financial instrument could be exchanged in a current transaction between willing parties, other than in a forced sale or liquidation, and is best evidenced by a quoted market price, if one exists. Quoted market prices, where available, are shown as estimates of fair market values.
